DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo (US 2016/0107352) in view of CN 107538688 (see IDS, further see NPL of machine translation via Google Patents) and Maurer (US 3245122).
In regards to claim 1, Bazzo teaches of a molten plastic delivery system comprising:
a plurality of plates (see injection machine platen 1, support 13, manifold plate 7A, see Fig. 5);
a manifold (distributor 7) defining a network of channels for conveying a molten plastic from a manifold inlet to a manifold outlet, the manifold housed in the plurality of plates;
a nozzle (injector 8) defining a nozzle channel (see Fig. 6) having an upstream nozzle channel opening and a downstream nozzle channel opening, the nozzle channel inlet connecting to the channel outlet of the manifold (see Fig. 6; connection between distributor 7 and injector 8); 
a valve pin (pin valve 10) received in the nozzle channel and reciprocable within the nozzle channel between a closed position to prevent the molten plastic from passing through the downstream nozzle channel opening and an open position to allow the molten plastic to pass through the downstream nozzle channel opening (see actuation by electric motor 11, see Fig. 6, see also [0037]-[0042]).

Bazzo does not teach of a bell crank and of “a push-pull cable coupled to the second arm such that angularly pushing the second arm about the pivot via the push-pull cable moves the valve pin to the open position and angularly pulling the second arm about the pivot via the push-pull cable moves the valve pin to the closed position”.  

In regards to the bell crank, CN reference teaches of an injection machine nozzle and runner mechanism with needle mechanism (see Google Patent translation document), with a manifold (flow distribution plate 10) with channel 101 and bore (mounting hole 102), with a valve pin (needle 20) that is moved between two positions via a bell crank (see rocking bar 40) having a first arm and a second arm (transmission arms 42, 43) connected at and rotatable about a pivot (location division 41), the first arm coupled to the valve pin 20.  Here, the rocking bar of the CN reference having a structure that encompasses a bell crank, particularly in regards of the arms and of the pivot point as a crank that changes motion through an angle, see Figs. 1-3 of the CN reference.
Here, it would have been obvious for one of ordinary skill in the art to modify the lever of Bazzo with a bell crank as taught by the CN reference as a substitution of the lever device in providing the linear movement of the valve pin for open and close positions within an injection nozzle from the actuation of the driving element from another angle different from the valve pin movement.

Furthermore, in regards to the push-pull cable (otherwise known as a Bowden cable as referenced by the applicants in the specification on page 6, see [0047]), this particular element used in the molding arts particularly for actuating a lever is known as shown in Maurer.  Maurer teaches of a cylinder 61 having a piston rod 79 that is hingedly connected to a switch lever 80 (lever acting similar to the claimed bell crank arm) that is pivoted by means of a holder 95 and operates a Bowden cable 82 by means of a second lever arm 81, see Fig. 3, see also Col. 5, line 56 to Col. 6, line 27.
It would have been obvious for one of ordinary skill in the art to modify the bellcrank lever of Bazzo in view of the CN reference with the connection of a push-pull cable as taught by Maurer in actuating the lever.  It is a known element in providing actuation to a lever from an actuator via intermediary element such as a rod, and one would recognize and substitute this feature with the push-pull cable to drive the bellcrank lever of the CN reference.   This is seen as a simple substitution of one known element for another to obtain predictable results, the result regarding driving of the lever and thus movement of the valve pin within a mold nozzle.
	
In regards to claim 2, in regards to the valve pin coupler, see teaching by Nouel regarding valve piston 82’ that is one end that connects to one arm of the bellcrank 100’, see Figs. 17-19, and further, the piston end 84’ and enlargement 86’ forms the valve pin which is connected to the valve piston that acts as the claimed valve pin coupler.  Further, piston rod 316 acts as the claimed push-pull cable coupler, as it communicates with the other arm of the bellcrank, see primary support 106’ of Figs. 17-19, see also Col. 15, lines 45-75.  The ends of the couplers would correspond to the claimed ends that attach to either the push-pull cable, the respective arm of the bell crank, and to the valve pin.  

In regards to claim 3 (dependent upon claim 2), regarding plates having a motion redirector assembly plate with spacing for the bell crank, see Bazzo that teaches the support 13 that includes space for bracket 23 and rocking lever 22 which is the equivalent to the claimed motion redirector assembly with the two members that provides for pin 21 and the rocking lever 22 to be placed between, see Figs. 7 and 8, and further corresponds to the claimed bellcrank lever assembly taught in the CN reference.  Here, rocking lever can be replaced and supported between the bracket as seen in Brazzo to support the movement of the open/close positioning of the valve pin via the up and downward movement within the nozzle.

In regards to claim 4 (dependent upon claim 3), regarding the extender, head, pin and bore, see teaching of the features in the CN reference regarding the features, and further of the concept taught by Bazzo regarding the rod 14 that includes an end 20 that is connected by a pin 21 to the rocker lever 22.  Here, the feature regarding connection of the coupler to a respective arm of a lever and connection via a pin is known in the art to ensure connection and to provide the coupler to flexibly engage with the lever.

In regards to claim 5, wherein the motion redirector assembly includes an another pin, the second member includes a first slot and a second slot, the first slot to linearly guide the another pin coupling the valve pin to the first arm, the second slot to linearly guide the pin coupling the push-pull cable to the second arm.  
This particular arrangement are known for attaching the respective couplings to an arms as seen in the CN reference regarding lever arrangement 40 having the slots 431, 421 located upon the arms 42, 43, wherein pins 92, 91 are provided which couple to the respective features including valve pin 20, see Figs. 1-3.  

In regards to claim 6, of the valve pin coupler having the bore shape and of the pin within the bore of the valve pin coupler, and of the valve pin coupler rotatable around the another pin.  See the teaching of the CN reference that includes the valve pin coupler 50 that includes another pin 20 that is radially slidable into the valve pin coupler, see Fig. 3.  

In regards to claim 8 (dependent upon claim 3), wherein the first member and the second member form a unitary body.  See teaching by Bazzo regarding the redirector assembly plate, see bracket 23.

In regards to claim 9 (dependent upon claim 8), wherein the motion redirector assembly includes a base from which the first member and the second member project.  See Bazzo, bracket 23, Figs 7 and 8, wherein the bracket ends are connected into a unitary body that includes base which attached to the manifold 7.  

In regards to claim 10 (dependent upon claim 9), wherein the base defines a bore, the bore is a through bore, through which the valve pin coupler extends.  See Bazzo, Figs. 7-8, wherein the valve pin 10 extends from the manifold 7 upward to the base and bracket 23 to connect to the rocker lever 22, wherein, this includes space that would encompass a bore to allow for the connection.

In regards to claim 11 (dependent upon claim 10), wherein the motion redirector assembly further includes a bushing received in the through bore and positioned between an inner surface of the through bore and the valve pin coupler.  See teaching by Bazzo regarding a bushing between the throughbore and the valve pin 10, see Fig. 6 below.



    PNG
    media_image1.png
    304
    425
    media_image1.png
    Greyscale


Further, see teaching by the CN reference regarding the bushing (see needle fairlead 80) that accommodates for the valve pin to slide through within the bore (mounting hole 102).


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo in view of the CN reference and Maurer as applied to claim 11 above, and further in view of Kilibarda (US 2009/0071943).
In regards to claim 12 (dependent upon claim 11), wherein the motion redirector assembly further includes a linking member coupling the third end to the first arm.  
The Bazzo reference teaches of a rod linking between the actuator to the rocking lever, whereby, the concept regarding the feature of a linking member to couple between a feature of the lever to a later adjacent feature is known in the art.  
While Bazzo in view of the CN reference and Maurer do not specifically teach of a linking member coupling the third end of the first arm, it is seen in Kilibarda regarding the bell cranks 22 that includes arms segments, see ends 22a wherein a connection is made to a pivot pin 23’ along that attaches to a piston rod 14a, see Fig. 3, see also [0019]-[0021].  Wherein, the feature connecting the pivot pin to the piston rod is viewed as a linking member as it links between the respective elements.  Here, the concept of additional elements that provides linking between the adjacent elements particular in context of the bellcrank lever arm is known in the art.
It would have been obvious for one of ordinary skill in the art to recognize and further modify Bazzo in view of the CN reference and Maurer and incorporate additional linking members in coupling between the desired elements to the arms of the lever as taught by Kilibarda in providing additional intermediary linking coupling between the adjacent elements.

In regards to claim 13, wherein the motion redirector assembly further includes a dowel coupling the linking member to the first arm.  
Bazzo in view of the CN reference and Maurer do not specifically teach of a dowel coupling the linking member to the first arm.
However, Kilibarda teaches of bellcranks 22 that utilizes bolts or dowels 26, see [0021] and [0027], see Figs. 1-5.  In this case, the use of bolts or dowels with bellcranks are known in the art as seen in Kilibarda can be applied in use with the linking member of Bazzo in view of the CN reference and Maurer as an alternate known feature for coupling the elements. 

In regards to claim 14 (dependent upon claim 13), wherein the motion redirector assembly further includes an another dowel coupling the first end to the second arm.  
The use of the dowels for one end of the arm is taught Kilibarda and it would have been obvious for one of ordinary skill in the art to further duplicate the feature which can be applied to the other arm of the motion redirector assembly in coupling the end of the second arm.




Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo in view of the CN reference, Maurer, and Kilibarda as applied to claim 14 above, and further in view of Fowlie (US 3731874).
In regards to claim 15 (dependent upon claim 14), wherein the motion redirector assembly further includes a first pin and a second pin positioned to limit the angular movement about the pivot of the bell crank between the first pin and the second pin.
Bazzo in view of the CN reference, Maurer, and Kilibarda do not teach of the pins that limit the angular movement of the bell crank.
However, Fowlie teaches of a bell crank 100 and includes a first and second pins (see stop pins 112, 113) that are supported and limits pivoting movement of the bell crank, see Fig. 1 and 4, see Col. 4, lines 54-68.  The use of pins to limit the angular movement/pivoting movement of bell cranks is known as seen in Fowler, and one skilled in the art would recognize and incorporate the feature into the modification Bazzo as it controls the angular movement to the desired movement.
	It would have been obvious for one of ordinary skill in the art to modify the bell crank assembly of Bazzo in view of the CN reference, Maurer, and Kilibarda with the use of the pins to limit angular movement of the bell crank as taught by Fowlie as known desired positions/stops by limiting the pivoting motion of the bell crank.





Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo in view of the CN reference and Maurer as applied to claims 6 above, and further in view of Nouel (US 3398435)
In regards to claim 7 (dependent upon claim 6), further comprising a bracket mounted to an exterior surface of the motion redirector assembly plate, the bracket supporting the output end coupled to the second end of the push-pull cable coupler.  
See teaching of bracket by Bazzo for the motion redirector assembly plate, though it is not taught to be on the exterior portion. 
However, Nouel teaches of a molten plastic delivery system comprising: 
a nozzle defining a nozzle channel (see nozzle chamber 80, flow orifice 76, see Fig. 6) having an upstream nozzle channel opening and a downstream nozzle channel opening; 
a valve pin (see valve member 82, 84) received in the nozzle channel and reciprocable within the nozzle channel between a closed position to prevent the molten plastic from passing through the downstream nozzle channel opening and an open position to allow the molten plastic to pass through the downstream nozzle channel opening (see Col. 9, line 30 to Col. 10, line 11 and Col. 14, lines 25-58; see Figs. 6, and 17-18); 
a bell crank (see bellcrank lever 96, 100, 100’) having a first arm and a second arm connected at and rotatable about a pivot (pivot pin 98, 98’), the first arm coupled to the valve pin. 
Wherein the teaching of the lower 106 of Nouel that acts as the bracket that is mounted on the exterior of the nozzle, in this regards, the concept of the bracket can be applied for mounting on the exterior of the plate as provided in Nouel.  Here the bracket supports the end for the second end of the coupling to the arm of the bellcrank lever. 
	Here, it would have been obvious for one of ordinary skill in the art to modify the bracket of Bazzo in view of the CN reference and Maurer with a bracket/support located on the exterior as taught by Nouel as a relocation of the part to the exterior of the plates while providing a predictable result of actuation movement to a valve pin for open/close positions within an injection nozzle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Lee (US 2019/0358878) teaches of an injection molding with manifold 206, valve pins and actuators and further of the cables 248, 249.
Ronden (US 3910744) teaches in Figs. 3-4, see bell crank assembly 91 that includes arms 89, 90, and of pin 87 with slots 88, see Col. 7, line 62 to Col. 8, line 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744